 


109 HR 1028 IH: To amend the Occupational Safety and Health Act of 1970 with respect to enforcement provisions.
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1028 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Tiahrt introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Occupational Safety and Health Act of 1970 with respect to enforcement provisions. 
 
 
1.PenaltiesSection 17 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 666) is amended by inserting the following: 
 
(m)The Secretary shall not use other than serious citations as a basis for issuing subsequent, repeat or willful citations.. 
 
